Citation Nr: 9921028	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1967 to September 
1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  
The Board remanded the case for additional development of 
evidence in August 1997.  The requested development has been 
completed to the extent possible, and the case is now ready for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal has 
been obtained.

2.  The veteran was not involved in combat during service.

3.  The veteran's claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

4.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying his 
claim for service connection for post-traumatic stress disorder.  
He asserts that he developed post-traumatic stress disorder as a 
result of events which occurred while he was in Vietnam.

In reviewing any claim for VA benefits, the initial question is 
whether the claim is well-grounded.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  If not, the claim must be denied and there 
is no further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board has found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 1991).  
That is, the claim is not inherently implausible.  The Board also 
finds that all relevant facts have been properly developed.  All 
evidence necessary for an equitable resolution of the issue on 
appeal has been obtained.  The evidence which has been obtained 
includes the veteran's service medical records, service personnel 
records, and post-service medical treatment records.  The veteran 
has been afforded disability evaluation examinations.  He has 
declined the opportunity to have a personal hearing.  The RO has 
attempted to verify the veteran's claimed stressors.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991).  Service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear diagnosis 
of the condition, credible evidence that the claimed inservice 
stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f) (1998).

As to the requirement under 38 C.F.R. § 3.304(f) (1998) that 
there be medical evidence establishing a clear diagnosis of post-
traumatic stress disorder, the Board finds that the evidence 
which is of record is mixed with respect to whether or not the 
veteran has that disorder.  A few records contain diagnoses of 
post-traumatic stress disorder.  For example, a record dated in 
May 1982 from the McPherson Community Health Center reflects 
diagnoses of (1) alcohol addiction, and (2) delayed stress 
syndrome.  

The report of psychological testing conducted by the VA in 
October 1998 shows that although the veteran's performance on the 
MMPI reportedly was clearly an attempt to exaggerate his current 
affective presentation, the psychologist also noted that that the 
veteran's performance on psychology tests measuring PTSD 
indicators fell in the range comparable to patients diagnosed 
with PTSD.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in October 1988 shows that the veteran 
reported a history of being involved in combat in Vietnam and 
seeing soldiers in his unit get killed.  The examiner noted that 
verification of stressors was not available at the time of the 
examination.  Following examination, the diagnosis was post-
traumatic stress disorder. 

Other records, however, contain diagnoses of psychiatric 
disorders other than post-traumatic stress disorder.  For 
example, a letter dated in April 1998 from David G. Beltzman, 
M.D., shows that he was treating the veteran for depression.  
Similarly, a letter dated in October 1994 from Prem S. Prasad, 
M.D., a psychiatrist, also shows that the veteran had depression.  
The report of a mental examination conducted by the VA in October 
1995 shows that the diagnosis was atypical depression with a 
feature of anxiety and panic attacks, depression and some 
compulsive behavior with a past history of substance abuse.  

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the fact 
that the record does not establish that the veteran was exposed 
to a stressor in service.

The Board notes that if a claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1998).  
Where the claimed stressor is not related to combat, "credible 
supporting evidence" means that "the appellant's testimony, by 
itself, cannot as a matter of law, establish the occurrence of a 
noncombat stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court clarified 
the analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  See 
61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger PTSD, to 
a subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause post-traumatic stress 
disorder in a particular individual is now a clinical 
determination for the examining mental health professional.  See 
Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting evidence 
of any claimed stressor used in supporting a diagnosis of PTSD.  
Id. at 20; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
Doran, a veteran's service records had been lost due to fire; 
however, his account of inservice stressors was corroborated by 
statements from fellow servicemen.

In the present case, the veteran first reported his claimed 
stressors in a written statement dated in June 1995.  He reported 
that while in the sixth week of military training he was yelled 
at and assaulted by his sergeant.  He also reported an incident 
which occurred around the fifth month he was in Vietnam when he 
"lost his head" and assaulted an officer after the officer 
attempted to sneak up on his bunker.  He said that he was demoted 
as a result of that incident.  

Later, in his substantive appeal statement of April 1996, the 
veteran reported additional stressors.  He stated that he never 
worked in his military occupational specialty while he was in 
Vietnam.  He stated that he had served as part of a gun crew, and 
had hauled ammunition for artillery units.  He stated that they 
were "hit" on different occasions, but that he could not 
pinpoint any dates.  

The veteran's service records do not demonstrate that he engaged 
in combat with the enemy.  The veteran's DD 214 shows that his 
primary military occupational specialty (MOS) was personnel 
specialist.  The Board notes that this specialty does not 
necessarily involve exposure to combat.  

The veteran's service personnel records show that he was in 
Vietnam from December 1968 to November 1969.  His record of 
assignments shows that his principal duties during that period 
were as a Personnel Clerk and as a Personnel Specialist. 

The veteran's DD Form 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy.  Thus, the veteran's service personnel records do not 
provide any support for his claim for post-traumatic stress 
disorder as they do not demonstrate that he engaged in combat and 
do not provide any verification of his claimed stressors.  

The Board notes that the RO made efforts to verify the stressors 
claimed by the veteran.  However, the veteran has not provided 
enough specific information to allow the VA to confirm the 
occurrence of any stressors.  The RO wrote to the veteran in 
September 1997 and asked him for specific details of his claimed 
stressors such as the dates, places, units of assignment, and 
names of other persons involved in the events.  However, the 
veteran did not respond.  Thus, the veteran has not provided the 
detailed information necessary to attempt to confirm his claimed 
stressors.  The duty to assist is not a one way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1993).

In March 1998, the RO wrote to the United States Armed Services 
Center for Research of Unit Records (Center) and requested 
verification of the veteran's claimed stressors.  In a letter 
dated in September 1998, the Center replied that in order to 
document a specific event, the veteran must provide details 
concerning the event, including the date, place, and type of 
event, plus the full names and complete unit designations to the 
company level of casualties, if applicable.  As noted above, 
however, the veteran has not provided this specific information.

The evidence in this case, unlike the evidence in Doran, does not 
include any lay statements from other servicemen corroborating 
the veteran's account of his claimed stressors.  For the 
foregoing reasons, the Board finds that there is no credible 
corroborating evidence that the claimed inservice stressors 
actually occurred.  The Board notes also that there have been 
variations in the veteran's accounts of stressors which reduce 
the credibility of those accounts.  For example, he initially 
only reported stressors involving conflicts with his superior 
officers in service, and only later reported that he was a member 
of an artillery crew that was "hit" on several occasions.  The 
Board finds that in light of these contradictions, the veteran's 
vague accounts of stressors, without corroboration, are not 
adequate to demonstrate that he experienced a stressor in 
service.

In the absence of a verified stressor, the diagnoses of post-
traumatic stress disorder are not sufficient to support the 
claim.  The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the veteran's 
Vietnam service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Since the 
veteran's claimed stressors have not been verified, the diagnosis 
of post-traumatic stress disorder was based on a questionable 
history that is inadequate for rating purposes, and may not be 
relied upon by the Board.   See West, 7 Vet. App. at 78.  Also, 
although the veteran's service medical records reflect that he 
was seen for complaints of anxiety in April 1969, the report of a 
medical examination given upon separation from service in May 
1970 shows that psychiatric evaluation was normal, the report of 
a medical history given by the veteran in May 1970 shows that he 
denied having depression, excessive worry, or nervous trouble of 
any sort, and there is no medical evidence which relates any 
current psychiatric disorder to any of the complaints noted in 
service.  The reasonable doubt doctrine is not applicable in this 
case as the evidence is not evenly balanced.  See 38 C.F.R. 
§ 3.102 (1998).  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated by 
service.


ORDER

Service connection for post-traumatic stress disorder is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

